DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 2-14, drawn to a system for altering the transparency of at least part of an object in a 3D lung map view in the reply filed on 9 March 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US2012/0287238) in view of Liang et al. (US2009/0142740).
	Regarding claim 2, Onishi discloses, except for the limitations italicized below, A system comprising: 
(“2” in fig. 2, 20; “endoscope apparatus 2” in par. [0048]); 
a processor (“3” in fig. 2, 20; “main body section 3” in par. [0048]; “Note that each of the above-described constituent elements of the main body section 3 is not necessarily a separate hardware but may be a program to be read by the CPU to operate, for example” in par. [0057]); and 
a memory having stored thereon instructions (“3” in fig. 2, 20; “main body section 3” in par. [0048]; implicit in “Note that each of the above-described constituent elements of the main body section 3 is not necessarily a separate hardware but may be a program to be read by the CPU to operate, for example” in par. [0057]), which, when executed by the processor, cause the processor to: 
determine a position of the catheter (“As shown in FIG. 20, a magnetic field sensor 21 as a position sensor is disposed at a distal end portion 2C of an insertion portion 2A of the medical device 1D, and a position calculation section 20D calculates the position, the direction, and the roll angle of the distal end portion 2C based on the data acquired by the magnetic field sensor 21” in par. [0123]); 
present, on a display (“4” in fig. 2, 20; “display section 4” in par. [0048]), a three-dimensional (3D) lung map view of a 3D model showing at least one planned pathway to at least one target in a lung of a patient and the position of the catheter (“As shown in FIG. 1, the medical device 1 navigates a distal end portion 2C of an insertion portion 2A of an endoscope apparatus 2 so as to insert the distal end portion from a pharynx portion 7A of a subject 7, which is an insertion start position, through a bronchus 9 having a plurality of bifurcation portions J1 to J5, to a target site 9G as a target position. FIG. 1 is a three-dimensional model view showing a state where the insertion portion 2A is inserted toward the target site 9G. The insertion portion 2A includes a channel 8 which is inserted through the inside of the insertion portion, and a treatment instrument 6 inserted from a channel insertion port 8A is protruded from the distal end portion 2C to perform biopsy on the target site 9G. Note that, in the drawings to be described below, a Z-axis direction is a body axis of the subject 7, an X-axis direction is a left/light direction of the subject 7, and a Y-axis direction is a front/rear direction of the subject 7” in par. [0045]; “during an insertion operation, a superimposed image PW1 as a three-dimensional model image showing a three-dimensional space on which a tomographic image (oblique image) PO of a plane which includes a position of the distal end portion 2C at that time and which is perpendicular to the direction of the distal end portion 2C and a three-dimensional insertion route R are displayed in a superimposed manner is displayed on a display section 4 (See FIG. 2). A line of sight LA (viewpoint position, direction of line of sight, and roll angle of line of sight) for the three-dimensional model image can be arbitrarily set by an operator” in par. [0046]; “The display section 4 displays a navigation image including at least one of the real image and the VBS image, and the superimposed image PW1, during insertion operation” in par. [0056]); 
adjust the 3D lung map view (“As the position of the distal end portion 2C changes, that is, the insertion operation advances, the tomographic image PO to be displayed is automatically updated. Note that a position display mark P2C which shows the position of the distal end portion 2C of the insertion portion 2A is displayed on the tomographic image PO in a superimposed manner” in par. [0047]); and 
show, in the 3D lung map view, at least a part of an object in a way different from a way that other objects forming a part of the 3D model are shown.
Liang teaches, in the same field of endeavor, show, in the 3D lung map view, at least a part of an object in a way different from a way that other objects forming a part of the 3D model are shown (“In addition, the visualization of each segmented object can be independently manipulated, e.g., a 3D object may be made visible or invisible so that a user can see the areas of the 3D volume 100 where it is occluded by the selected 3D object. This may be done by adjusting the transparency of such selected 3D object. When the selected 3D object is made completely transparent or highly translucent, an object occluded by the selected 3D object can be made more visible. In some embodiments, a 3D object of interest can be made opaque and when additional 2D slices for that object are also rendered, one can be more clearly observe the internal structure of the 3D object. For example, when a 3D object corresponds to skin of a human body, when a user elects to visualize the skin in a transparent mode, all the objects inside of the skin structure can be made visible. On the other hand, if the user elects to visualizes the skin in an opaque mode, none of the 3D objects wrapped inside of the skin will not be visible. This is shown in FIG. 1(c), where the skin object 102 is visualized in an opaque mode 103 and none of the objects inside of the skin is visible. In some embodiments, the level of transparency may be adjusted gradually and interactively to meet a user's needs” in par. [0026]).

Regarding claim 3, the combined references of Onishi and Liang disclose The system of claim 2, wherein Onishi discloses the instructions, when executed by the processor, further cause the processor to display a line indicating a line of sight from a tip of the catheter in the 3D lung map view of the 3D model (fig. 9; “if the line of sight LA is set on the extension of the plane of the tomographic image PO, the tomographic image PO on the superimposed image PW1 is displayed with a line” in par. [0083]).  
Regarding claim 4, the combined references of Onishi and Liang disclose The system of claim 3, wherein Onishi discloses the line intersects with the at least one target (“In addition, in the superimposed image PW1, the tomographic image PO includes the distal end portion 2C. Therefore, the operator can acquire the information on the tissue around the distal end portion 2C” in par. [0083]).  
Regarding claim 5, the combined references of Onishi and Liang disclose The system of claim 2, wherein Onishi discloses further comprising a sensor located at a tip of the catheter (“21” in fig. 20; “magnetic field sensor 21” in par. [0123]), the position of the catheter being determined based on information from the sensor (“As shown in FIG. 20, a magnetic field sensor 21 as a position sensor is disposed at a distal end portion 2C of an insertion portion 2A of the medical device 1D, and a position calculation section 20D calculates the position, the direction, and the roll angle of the distal end portion 2C based on the data acquired by the magnetic field sensor 21” in par. [0123]).  
Regarding claim 7, the combined references of Onishi and Liang disclose The system of claim 2, but fail to explicitly disclose wherein the object is at least one of a branch of an airway tree overlapping with the planned pathway, a target which is not relevant to a current procedure, an additional target, or a pleura.  
However, Onishi teaches using an endoscope in lung airways (fig. 1) and Liang teaches the object may correspond to liver, lesions, bones, arteries, vital organs, skin (par. [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Onishi and Liang such that the object is at least one of an additional target, a branch of an airway tree, or a pleura.  The motivation would be to bring attention to an area of interest in the context of lung components with predictable results.
Regarding claim 9, the combined references of Onishi and Liang disclose The system of claim 2, wherein Liang discloses showing the part of the object in the way different from the way that the other objects are shown includes hiding or ghosting out the part of the object (“In addition, the visualization of each segmented object can be independently manipulated, e.g., a 3D object may be made visible or invisible so that a user can see the areas of the 3D volume 100 where it is occluded by the selected 3D object. This may be done by adjusting the transparency of such selected 3D object” in par. [0026]). 
Regarding claim 10, the combined references of Onishi and Liang disclose The system of claim 9, wherein Liang discloses hiding the part of the object includes removing the part of the object from the 3D lung map view (“In addition, the visualization of each segmented object can be independently manipulated, e.g., a 3D object may be made visible or invisible so that a user can see the areas of the 3D volume 100 where it is occluded by the selected 3D object. This may be done by adjusting the transparency of such selected 3D object” in par. [0026]).  
Regarding claim 11, the combined references of Onishi and Liang disclose The system of claim 10, wherein the instructions, when executed by the processor, further cause the processor to determine that the object is not relevant to the position of the catheter or a state of the catheter, and wherein the removing the part of the object is performed in response to determining that the object is not relevant to the position of the catheter or the state of the catheter (implicit in “For example, when a 3D object corresponds to skin of a human body, when a user elects to visualize the skin in a transparent mode, all the objects inside of the skin structure can be made visible” in par. [0026]). 
Regarding claim 12, the combined references of Onishi and Liang disclose The system of claim 10, wherein Onishi discloses the instructions, when executed by the processor, further cause the processor to determine that the object is outside a region of interest, and wherein the removing the part of the object is performed in response to determining that the object is outside the region of interest (“In addition, the visualization of each segmented object can be independently manipulated, e.g., a 3D object may be made visible or invisible so that a user can see the areas of the 3D volume 100 where it is occluded by the selected 3D object. This may be done by adjusting the transparency of such selected 3D object. When the selected 3D object is made completely transparent or highly translucent, an object occluded by the selected 3D object can be made more visible. In some embodiments, a 3D object of interest can be made opaque and when additional 2D slices for that object are also rendered, one can be more clearly observe the internal structure of the 3D object. For example, when a 3D object corresponds to skin of a human body, when a user elects to visualize the skin in a transparent mode, all the objects inside of the skin structure can be made visible” in par. [0026]). 
Regarding claim 13, the combined references of Onishi and Liang disclose The system of claim 2, wherein Liang discloses showing the part of the object in the way different from the way that the other objects are shown includes altering a transparency of the part of the object (“In addition, the visualization of each segmented object can be independently manipulated, e.g., a 3D object may be made visible or invisible so that a user can see the areas of the 3D volume 100 where it is occluded by the selected 3D object. This may be done by adjusting the transparency of such selected 3D object” in par. [0026]). 
Regarding claim 14, the combined references of Onishi and Liang disclose The system of claim 2, wherein Liang discloses the instructions, when executed by the processor, further cause the processor to determine that the part of the object is obstructing the catheter or the at least one target, and wherein the showing the part of the object in the way different from the way that the other objects are shown is performed in response to determining that the part of the object is obstructing the catheter or the at least one target (“The other zone 902 is an area that the probe is obstructed by some obstacles or constraints. Different zones may be displayed using a different visual effect such as using different colors or with different appearance such as transparency” in par. [0038]). 
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US2012/0287238) in view of Liang et al. (US2009/0142740) further in view of Averbuch et al. (US2008/0118135).
Regarding claim 6, the combined references of Onishi and Liang disclose The system of claim 2, but fail to disclose wherein the instructions, when executed by the processor, further cause the processor to: track a position of a probe as the probe is navigated within the lung of the patient; and register the 3D model with the position of the probe tracked within the lung of the patient.  
Averbuch teaches, in the same field of endeavor tracking a position of a probe as the probe is navigated within the lung of a patient (“tracking and recording the positions of the probe” in abstract; par. [0085]-[0086]) and registering a 3D model with a position of the probe tracked within the lung of the patient (“continually adjusting the registration between the model and a display of the probe position” in abstract; par. [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onishi with the teaching of Averbuch in order to increase probe guidance accuracy (Averbuch at par. [00008]).
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US2012/0287238) in view of Liang et al. (US2009/0142740) further in view of Prisco et al. (US2013/0144124).
Regarding claim 8, the combined references of Onishi and Liang disclose The system of claim 2, but fail to explicitly disclose wherein the instructions, when executed by the processor, further cause the processor to display a vector from the catheter to the at least one target.  
However, Onishi teaches displaying an insertion route from the catheter to the at least one target (“a position of the distal end portion 2C at that time and which is perpendicular to the direction of the distal end portion 2C and a three-dimensional insertion route R are displayed in a superimposed manner is displayed on a display section 4” in par. [0046]).
Prisco teaches, in the same field of endeavor, using determining and displaying a vector from an endoscope tip to a target (abstract; “a vector connecting the current position of the endoscope tip 112 to the position of each landmark to which guidance indications are to be provided is determined by the display processor 150 using the endoscope tip position determined in 1202 and landmark positions stored in the memory device 155” in par. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onishi with the teaching of Prisco in order to provide an alternative display icon with predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667